Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fen-Phen Series 2005-01, A Series Of Captran Funding, LLC, appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing its civil complaint. We have reviewed the record and find no error. *151Accordingly, we affirm for the reasons stated by the district court. Fen-Phen Series 2005-01, A Series of Captran Funding LLC, v. Farrin, No. 1:09-cv-00479-JAB-WWD (M.D.N.C. July 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.